Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The claims filed on 08/10/2020 are entered and acknowledge. Claims 1-20 are currently pending in the instant application.


Drawings

The drawings filed on 8/10/2020 have been considered.


Information Disclosure Statement

The information disclosure statement (IDS) was submitted on 08/10/2020.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.


Claim Rejections - 35 USC § 102


The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), 

Claims 1-5, 8-13 and 15-18 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Elisha et al Pub. No.: (US 2014/0351412 A1) (hereinafter “Elisha”).

With respect to claim 1: Elisha discloses a system, comprising: 
one or more hardware processors (computing devices include one or more processors [0090]); and 
a non-transitory memory storing instructions that, when executed by the one or more hardware processors, causes the one or more hardware processors to perform actions comprising (includes one or more memory [0090]): 
providing, to a client device, a graphical user interface (GUI) configured to display a plurality of computational instances and a plurality of classification filters (a GUI is provide to a user with performance metric results of numerous measured systems.  Users may filter the performance metrics via the GUI [0032-0036], [0020-0021]); 
receiving, from the client device and via the GUI, a selection of one or more computational instances of the plurality of computational instances and one or more classification filters of the plurality of classification filters, wherein each classification filter of the one or more classification filters is associated with one or more transactions between the one or more computational instances and one or more server devices (a use may select and use a plurality of parameters to filter which metrics to retrieve from which systems and/or combination of systems/resources [0035-0036], [0052]); 
retrieving first transaction data and second transaction data in response to receiving the selection, wherein the first transaction data is indicative of first transactions carried out between a first release version of a set of program code units executing on the one or more server devices, and wherein the second transaction data is indicative of second transactions carried out between a second release version of the set of program code units executing on the one or more server devices (the user may filter and receive different performance metrics data executed from different computing systems, locations, data centers, server racks, etc. [0020], [0031], [0036], 
generating a quantitative comparison of the first transaction data and the second transaction data (a comparison is made between the performance metrics at different locations, different computing systems, different resources, etc. [0012], [0029-0030]);
transmitting the quantitative comparison to the client device for display via the GUI (the filtered results are provided to a user via a GUI [0032-0036], [0020-0021]).

With respect to claim 2: Elisha discloses the system of claim 1 as set forth above.
Elisha discloses wherein the one or more classification filters comprise one or more filter categories, or a ranking order of data within at least one of the one or more filter categories, or both (uses are able to filter by location and/or computing systems, computing resources, configurations, etc. [0035-006]).

With respect to claim 3: Elisha discloses the system of claim 2 as set forth above.
Elisha discloses wherein the one or more filter categories comprise a uniform record locator (URL) category, a network management service category, a server device identifier category, or a network resource category, or a combination thereof, and wherein the quantitative comparison includes data of the one or more filter categories (uses are able to filter by location and/or computing systems, computing resources, configurations, etc. [0035-006].  A comparison is made between the performance metrics at different locations, different computing systems, different resources, etc. [0012], [0029-0030]). 

With respect to claim 4: Elisha discloses the system of claim 3 as set forth above.
Elisha discloses wherein the one or more computational instances comprise one computational instance, wherein the ranking order ranks each URL of the URL category, or each network management service of the network management service category, or both, within the quantitative comparison for the one computational instance (a ranking of the performance of different computing systems based on a comparison [0029].  Which would provide to a user the to determine the best results based on locations, systems, configurations, etc. [0034]). 


Elisha discloses wherein the one or more computational instances comprise a plurality of computational instances, and wherein the ranking order ranks each computational instance of the plurality of computational instances within the at least one of the one or more filter categories (filters parameters are made to computing systems, locations, configurations, etc. [0035-0036],  the results may be ranks can be based on relationship, statistical modeling, and the likes for comparison to provides the best options to the users [0029], [0034]).

With respect to claim 8: Elisha discloses the system of claim 1 as set forth above.
Elisha discloses wherein the first transaction data comprises first resource usage during the first transactions, and wherein the second transaction comprises second resource usage during the second transactions (measuring different computing resources [0036]).

With respect to claim 9: Elisha discloses the system of claim 8 as set forth above.
Elisha discloses wherein the first resource usage and the second resource usage comprises allocation of semaphores for access to shared resources, semaphore queueing times, processing of one more database requests, or processing policy enforcement, or a combination thereof (the performance metrics are stored in a database, and the filters results are retrieved from the database [0026-0027]).

With respect to claim 10: Elisha discloses a method, comprising:
providing, to a client device, a graphical user interface (GUI) configured to display a plurality of computational instances and a plurality of classification filters (a GUI is provide to a user with performance metric results of numerous measured systems.  Users may filter the performance metrics via the GUI [0032-0036], [0020-0021]); 
receiving, from the client device and via the GUI, a selection of one or more computational instances of the plurality of computational instances and one or more classification filters of the plurality of classification filters, wherein each classification filter of the one or more classification filters is associated with one or more transactions between the one or more computational instances and one or more server devices (a use may select and 
retrieving first transaction data and second transaction data in response to receiving the selection, wherein the first transaction data is indicative of first transactions carried out between a first release version of a set of program code units executing on the one or more server devices, and wherein the second transaction data is indicative of second transactions carried out between a second release version of the set of program code units executing on the one or more server devices (the user may filter and receive different performance metrics data executed from different computing systems, locations, data centers, server racks, etc. [0020], [0031], [0036], [0040].  Each performance measurement executed at a different location/system/configuration is interpreted as a different transaction utilizing a set of program codes to execute);
generating a quantitative comparison of the first transaction data and the second transaction data (a comparison is made between the performance metrics at different locations, different computing systems, different resources, etc. [0012], [0029-0030]);
transmitting the quantitative comparison to the client device for display via the GUI (the filtered results are provided to a user via a GUI [0032-0036], [0020-0021]).

With respect to claim 11: Elisha discloses the method of claim 10 as set forth above. 
Elisha discloses wherein the one or more classification filters comprise one or more filter categories, or a ranking order of data within at least one of the one or more filter categories, or both (uses are able to filter by location and/or computing systems, computing resources, configurations, etc. [0035-006]).

With respect to claim 12: Elisha discloses the method of claim 11 as set forth above. 
Elisha discloses wherein the one or more filter categories comprises a uniform record locator (URL) category, a network management service category, a server device identifier category, or a network resource category, or a combination thereof, and wherein the quantitative comparison includes data of the one or more filter categories (uses are able to filter by location and/or computing systems, computing resources, configurations, etc. [0035-006].  A comparison is made between the performance metrics at different locations, different computing systems, different resources, etc. [0012], [0029-0030]).

With respect to claim 13: Elisha discloses the method of claim 12 as set forth above. 
Elisha discloses wherein the one or more computational instances comprise one computational instance, wherein the ranking order ranks each URL of the URL category, or each service of the service category, or both, within the quantitative comparison for the one computational instance (a ranking of the performance of different computing systems [0029].  Which would provide to a user the to determine the best results based on locations, systems, configurations, etc. [0034]).

With respect to claim 15: Elisha discloses a non-transitory computer-readable medium comprising computer readable instructions, that when executed by one or more processors, causes the one or more processors to perform operations comprising:
providing, to a client device, a graphical user interface (GUI) configured to display a plurality of computational instances and a plurality of classification filters (a GUI is provide to a user with performance metric results of numerous measured systems.  Users may filter the performance metrics via the GUI [0032-0036], [0020-0021]); 
receiving, from the client device and via the GUI, a selection of one or more computational instances of the plurality of computational instances and one or more classification filters of the plurality of classification filters, wherein each classification filter of the one or more classification filters is associated with one or more transactions between the one or more computational instances and one or more server devices (a use may select and use a plurality of parameters to filter which metrics to retrieve from which systems and/or combination of systems/resources [0035-0036], [0052]); 
retrieving first transaction data and second transaction data in response to receiving the selection, wherein the first transaction data is indicative of first transactions carried out between a first release version of a set of program code units executing on the one or more server devices, and wherein the second transaction data is indicative of second transactions carried out between a second release version of the set of program code units executing on the one or more server devices (the user may filter and receive different performance metrics data executed from different computing systems, locations, data centers, server racks, etc. [0020], [0031], [0036], 
generating a quantitative comparison of the first transaction data and the second transaction data (a comparison is made between the performance metrics at different locations, different computing systems, different resources, etc. [0012], [0029-0030]);
transmitting the quantitative comparison to the client device for display via the GUI (the filtered results are provided to a user via a GUI [0032-0036], [0020-0021]).

With respect to claim 16: Elisha discloses the non-transitory computer-readable medium of claim 15 as set forth above. 
Elisha discloses wherein the one or more classification filters comprise one or more filter categories, or a ranking order of data within at least one of the one or more filter categories, or both (uses are able to filter by location and/or computing systems, computing resources, configurations, etc. [0035-006]), and wherein the one or more filter categories comprises a uniform record locator (URL) category, a network management service category, a server device identifier category, or a network resource category, or a combination thereof (uses are able to filter by location and/or computing systems, computing resources, configurations, etc. [0035-006].  A comparison is made between the performance metrics at different locations, different computing systems, different resources, etc. [0012], [0029-0030]).

With respect to claim 17: Elisha discloses the non-transitory computer-readable medium of claim 16 as set forth above. 
Elisha discloses wherein the one or more computational instances comprise one computational instance, wherein the ranking order ranks each URL of the URL category, or each service of the service category, or both, within the quantitative comparison for the one computational instance  (a ranking of the performance of different computing systems based on a comparison [0029].  Which would provide to a user the to determine the best results based on locations, systems, configurations, etc. [0034]).

With respect to claim 18: Elisha discloses the non-transitory computer-readable medium of claim 16 as set forth above. 
.


Claim Rejections - 35 USC § 103



The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 6, 14 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Elisha et al Pub. No.: (US 2014/0351412 A1) (hereinafter “Elisha”) as applied to claims 1-5, 8-13 and 15-18 above, in view of He et al Pub. No.: (US 2017/0026258 A1) (hereinafter “He”).


With respect to claim 6: Elisha discloses the system of claim 1 as set forth above.
However, Elisha does not explicitly disclose wherein each transaction of the first transactions and second transactions comprise information identifying a respective group of a plurality of web-based applications associated with the transaction;
He discloses wherein each transaction of the first transactions and second transactions comprise information identifying a respective group of a plurality of web-based applications associated with the transaction (The client may use a web browser or a dedicated application, the received content may be a software release with as a web application installation [0040], an indication of which web page is loaded is received from the user classifier [0069].  Timing reports includes classifiers that has information indicating features of the web content are enabled for the clients  [0045-0047], [0050], the classifiers may include a user identifier, a browser fingerprint, a device fingerprint, and IP address, a session identifier [0046]);
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Elisha in view of He in order to identify a web-based application associated with the transaction;
One of ordinary skill in the art would have been motivated because it would identify the difference performances based on the different web pages [He: 0069].

With respect to claim 14: Elisha discloses the method of claim 10 as set forth above. 
However, Elisha does not explicitly disclose wherein the first transaction data comprises first time-averaged completion rates of the first transactions, and wherein the second transaction comprises second time-averaged completion rates of the second transactions;
He discloses wherein the first transaction data comprises first time-averaged completion rates of the first transactions (the average loading time of pages with the feature included are determined for the web pages  [0026], [0043], [0055-0056],  [0067-0071]); 

Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Elisha in view of He in order to have a first time-average completion rate of first transaction and second time-average rate complete rate of a second transaction;
One of ordinary skill in the art would have been motivated because it would determine which systems performance may be impacted in order to improve the performance for a user [He: 0022-0023].

With respect to claim 19: Elisha discloses the non-transitory computer-readable medium of claim 15 as set forth above. 
However, Elisha does not explicitly disclose wherein each transaction of the first transactions and second transactions comprise information identifying a respective group of a plurality of web-based applications associated with the transaction;
He discloses wherein each transaction of the first transactions and second transactions comprise information identifying a respective group of a plurality of web-based applications associated with the transaction (The client may use a web browser or a dedicated application, the received content may be a software release with as a web application installation [0040], an indication of which web page is loaded is received from the user classifier [0069].  Timing reports includes classifiers that has information indicating features of the web content are enabled for the clients  [0045-0047], [0050], the classifiers may include a user identifier, a browser fingerprint, a device fingerprint, and IP address, a session identifier [0046]);
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Elisha in view of He in order to identify a web-based application associated with the transaction;
One of ordinary skill in the art would have been motivated because it would identify the difference performances based on the different web pages [He: 0069].


Claims 7 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Elisha et al Pub. No.: (US 2014/0351412 A1) (hereinafter “Elisha”) in view of He et al Pub. No.: (US 2017/0026258 A1) (hereinafter “He”) as applied to claims 1-5, 8-13 and 15-18 above, further in view of Ratnakar et al Pub. No.: (US 2009/0171934 A1) (hereinafter "Ratnakar”).

With respect to claim 7: Elisha-He discloses the system of claim 6 as set forth above, wherein the quantitative comparison comprises:
Elisha discloses one or more classification filters (Users may filter the performance metrics via the GUI [0032-0036], [0020-0021]); 
However, Elisha-He does not explicitly disclose an impact metric for each respective group of the plurality of web-based applications, wherein each impact metric comprises a difference between the first transaction data and the second transaction data weighted by a frequency of occurrence of transactions within the respective group;
a ranking order of the impact metrics for the one or more respective groups according to relative sizes of the impact metrics, wherein the ranking order is specified via the one or more classification filters;
Ratnakar discloses an impact metric for each respective group of the plurality of web-based applications, wherein each impact metric comprises a difference between the first transaction data and the second transaction data weighted by a frequency of occurrence of transactions within the respective group (a web traffic rank weight information is used to determine an overall rank weight for each enterprise [0041], [Fig. 8]);
a ranking order of the impact metrics for the one or more respective groups according to relative sizes of the impact metrics, wherein the ranking order is specified via the one or more classification filters (a web traffic rank weight information is used to determine an overall rank weight for each enterprise [0041], [Fig. 8].  Filter techniques may be used so that rank weight of an enterprise is not skewed [0033]);
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Elisha-He in view of Ratnakar in order to ranking an impact metric relative to the impact size;


With respect to claim 20: Elisha-He discloses the non-transitory computer-readable medium of claim 19 as set forth above, wherein the quantitative comparison comprises:
Elisha discloses one or more classification filters (Users may filter the performance metrics via the GUI [0032-0036], [0020-0021]); 
However, Elisha-He does not explicitly disclose an impact metric for each respective group of the plurality of web-based applications, wherein each impact metric comprises a difference between the first transaction data and the second transaction data weighted by a frequency of occurrence of transactions within the respective group; and
a ranking order of the impact metrics for the one or more respective groups according to relative sizes of the impact metrics, wherein the ranking order is specified via the one or more classification filters;
Ratnakar discloses an impact metric for each respective group of the plurality of web-based applications, wherein each impact metric comprises a difference between the first transaction data and the second transaction data weighted by a frequency of occurrence of transactions within the respective group (a web traffic rank weight information is used to determine an overall rank weight for each enterprise [0041], [Fig. 8]);
a ranking order of the impact metrics for the one or more respective groups according to relative sizes of the impact metrics, wherein the ranking order is specified via the one or more classification filters (a web traffic rank weight information is used to determine an overall rank weight for each enterprise [0041], [Fig. 8].  Filter techniques may be used so that rank weight of an enterprise is not skewed [0033]);
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Elisha-He in view of Ratnakar in order to ranking an impact metric relative to the impact size;
One of ordinary skill in the art would have been motivated because it would be able to track and identify the more populate enterprise systems being used [Ratnakar: Abstract].


Conclusion


The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.

Wang et al Pub. No.: (US 2009/0132334 A1).  The subject matter disclosed therein is pertinent to that of claims 1-20 (e.g., System and method for estimating an amount of traffic associated with a digital advertisement).
Tung et al. Pub. No.: (US 2013/0014078 A1).  The subject matter disclosed therein is pertinent to that of claims 1-20 (e.g., Integrated design application system).
Souza et al. Pub. No.: (US 2013/0235066 A1).  The subject matter disclosed therein is pertinent to that of claims 1-20 (e.g., Analyzing large data sets using digital images).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to THAO DUC DUONG whose telephone number is (571)272-2350.  The examiner can normally be reached on M-F 9-5.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Gillis can be reached on (571)272-7952.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






Examiner, Art Unit 2446

/BRIAN J. GILLIS/Supervisory Patent Examiner, Art Unit 2446